 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDWean Manufacturing CompanyandUnited Steelworkers ofAmerica, AFL-CIO, Charging PartyandShop Committee,Party to the Contract.Case No. 8-CA-3223.May 05, 1964DECISION AND ORDEROn February 25, 1964, Trial Examiner Harold X. Summers issuedhis Decision in the above-entitled proceeding,finding that Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forthin theattached Decision.Thereafter,the Respondent filed exceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulingsof the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Decision,the exceptions and the brief,and the entire record in this case, andhereby adopts the findings,conclusions,and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adoptsas its Order, the Recommended Order of the Trial Examiner andorders that the Respondent,Wean Manufacturing Company, itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, with the followingamendment :The "Notice to All Employees" is amended by adding to the thirdindented paragraph, after the word "employees," the following words;"Provided,That nothing herein shall be construed as requiring us tovary wages, hours, seniority, or other substantive features of em-ployees' working conditions which may have been established pursuantto the above-working agreement."TRIAL EXAMINER'S DECISIONThis case was heard upon the complaint' of the General Counsel of the NationalLabor Relations Board, herein called the Board, alleging that wean ManufacturingCompany, herein called Respondent,had engaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(1) and (2) of the National LaborRelations Act, herein called the Act.Respondent's answer to the complaint admittedsomeof its allegations and denied others; in effect, it denied the commission of any^ The complaint was issued August 29, 1963The charge initiating the proceeding wasfiled July 19, 1963.147 NLRB No. 15. WEAN MANUFACTURING COMPANY113unfair labor practices.Pursuant to notice, a hearing was held before Trial ExaminerHarold X. Summers at Warren, Ohio, on October 14 and 15, 1963.All partieswere afforded full opportunity to examine and cross-examine witnesses, to argueorally, and to submit briefs.Briefs filed by the General Counsel and Respondenthave been fully considered.Upon the entire record of the case, including my evaluation of the witnesses basedupon the evidence and my observation of their demeanor, I make the following:FINDINGS OF FACTI.COMMERCERespondent, an Ohio corporation maintaining its principal office and place ofbusiness in Warren, Ohio, is, and at all times material herein has been, engaged inthe manufacture and sale of steel mill equipment. In the course and conduct ofits operations, it annually ships and transports products valued at excess of $50.000from it place of business in Warren, Ohio, directly to States of the United Statesother than the State of Ohio.I find that Respondent is an employer engaged in commerce within the meaning ofthe Act.II.THE UNIONSThe Charging Party, United Steelworkers of America,AFL-CIO,hereinaftercalled the Steelworkers,and the Shop Committee,hereinafter sometimes referred toas the Committee,are labor organizations within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issuesThe complaint alleges, and Respondent denies, that Respondent has been and isrendering unlawful aid, assistance, and support to the Shop Committee by payingcommittee members for time spent at committee meetings, furnishing secretarialand related services to the Shop Committee without charge, and paying committeemembers for time spent on committee elections.2 Respondent, in addition to denyingthe allegations, urges that whatever the benefits bestowed upon the committee byRespondent, the costs thereof were minimal, and at any rate, Respondent's actionsamounted to no more than the -according of cooperation between employer andbargaining agent which the Act permits and/or encourages.B. Background; activities of the committee; Respondent's involvementRespondent's operations began in 1948.E ' (Since then, organizing attempts amongRespondent's employees have been made by International Association of Machinists,by United Automobile, Aerospace and Agricultural Implement Workers of America,and, on two occasions, by the Steelworkers.)During Respondent's existence, therehave been no strikes or lockouts. Its present work force consists of approximately325 employees.The Shop Committee, over the 11 or 12 years of its existence, has been recognizedby Respondent as the bargaining agent for the nonsupervisory production andmaintenance employees .3During this period, there have been a series of "workingagreements," the latest of which, by its terms, is effective from February 4, 1963,until September 1, 1964.This latest agreement, which appears to be representativeof its predecessors, covers,inter alia,such areas as wages, hours, seniority, andgrievance procedures; it makes no reference to the internal structure of the ShopCommittee.Although they are represented by it in collective bargaining, employees of Re-spondent are not members, as such, of the committee.Rather, divided into con-stituencies according to department and work shift, each year they vote for mem-bers of the committee and, from among the committeemen chosen, for its chairman.2The complaint was amended at the hearing in this latter respect. The added allegationwas fully litigated.3More precisely, the bargaining unit renresented by the Shop Committee consists of "allhourly rated production and maintenance employees of [Respondent], excluding clerical,group leader, or supervisory employees, watchmen, and part-time employees" and furtherexcluding "employees who perform production or maintenance work as a part of a specifictraining program determinedby the Company."756-236-65-vol. 147-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the period relevant herein, there were eight committeemen, including thechairman.The committee collects no dues, and has no treasury or bank account.Althoughthere are no meetings of the employees whom it represents, there are-as detailedbelow-periodicmeetings of committeemen, both separately and together withmanagement, and, at one step of the grievance procedure, individual committeemenmeet with supervisory personnel. In the deliberations of the committee (alone orwithmanagement) one or another committeeman may, on occasion, take notes,but the committee neither takes any official minutes of its actions nor maintains anyrecords.Until the first half of 1963, it had no bylaws; in July of that year, bylawsincorporating past practices, prepared by one of the committeemen, were adoptedby the committee.The involvement of Respondent in the Shop Committee's affairs, as revealed bythe record, will be divided, for purposes of this decision, into three periods: eventspredating January 23, 1963, all prior to the 6-month period preceding the filing ofthe instant charge; 4 events occurring between January 23 and July 23, 1963, the latterbeing the date of the filing of the charge; and events occurring subsequent to July 23,1963.5For a number of years prior to January 23, 1963, the Shop Committeeengaged invarious activities, the costs of which were borne by Respondent.Twice each year the committee received from Respondent a seniority list of theplant's employees.Each year, early in September, elections for committee members have been heldon company time and property. Ballots in the first step,thenominatingelections,blank except for a date-stamp, were furnished by Betty Lapolla, secretary to Re-spondent's vice president and general manager .6These were distributed to eachvoting group by the incumbent committee member representing that group, accom-panied by an employee selected by lot from the group. Each employee inserted thename of someone from his group as his nominee; and the ballots were collected andcounted by the two who had distributed them.Now, Lapolla prepared ballots forthegeneralelections: for each voting group, she mimeographed ballots containingthe names of those candidates appearing most frequently on the nominating ballots.Again, the incumbent committeemen and their helpers distributed, collected, andcounted the. ballots, those receiving the highest number of votes in each group beingdeclared elected committee members.Finally, the election for committeechairman,a plantwide election, was held.Lapolla prepared and furnished a list of eligiblevoters and a third ballot, this one containing the names of the newly elected com-mitteemembers.Ballotswere distributed, marked, collected, and counted.Allnotices in connection with the three-part election-announcement of the winners,for example-were prepared by Miss Lapolla.The committee did not compensate, and was not expected to compensate, Re-spondent for the preparation and furnishing of the ballots or notices; nor was anyoneinvolved in the elections docked for time spent either in officiating or voting.During the same period-prior to January 23-members of the committee, assuch, engaged in a number of activities on company time without loss of pay and oncompany property without cost to the committee.As one example, committeemenmet with foremen on grievances after an aggrieved employee had failed to achievesatisfaction himself; and, if the matter were carried further, the employee's com-mitteeman and the committee chairman met with representatives of management asspecified in the working agreement.'I here reaffirm a ruling made at the hearing over Respondent's objection-that evi-dence of events occurring prior to January 23, 1963, the "10(ib) date" herein, was properlyadmissible.I shall consider such evidence for whatever light it may throw on occurrencessubsequent to that date.Cf.Southern Electronics Company, Inc.,131 NLRB 1411 ;LocalLodge No. 1434, International Association of Machinists, AFL-CIO; and InternationalAssociation of Machinists,AFL-CIO (Bryan Manufacturing Co.)v.N.L.R.B.,362 U.S. 411.6I reject Respondent's contentions that its conduct subsequent to the filing of the chargeIs not litigable herein(Chambers Manufacturing Corporation,124 NLRB 721, 726) andthat evidence of acts occurring subsequent the issuance of the Instant complaint Is notadmissible herein(N.L.It.B. v. Pant Milling Company,360 U.S. 301, 306-307).6Miss Lapolla, who was and Is authorized to perform the'services for the Shop Com-mittee described In this decision, Is not a member of the bargaining unit represented bythe committee. I find her to be an agent of Respondent with respect to her furnishingservices and materials to the Shop Committee. WEAN MANUFACTURING COMPANY115As an example of greater substance, the entire committee periodically met.Origi-nally, it met, at spaced intervals, directly with management (meetings which will behere referred to as joint meetings),for a discussion of current problems, including,when appropriate, matters of collective bargaining. (There were eight joint meet-ings during 1962.)Also, when the occasion arose, it would meet as a committeealone, with Respondent's approval, on any internal committee matter; but it appearsthat there have been no such meetings since at least 1960. Since 1959-at the re-quest of the Shop Committee-the committee has been permitted, immediately be-fore a scheduled joint meeting, to meet on company time and premises (in what will.herein be called premeetings), to decide what, if any, matters should be raised at thejointmeeting.A premeeting would normally start at about 1 p.m. and last approxi-mately 1 hour; the length of the following joint meeting, if held, depended on theissues raised.As indicated, both premeetings and joint meetings were held on company time andproperty.For purposes of computing pay, committeemen were treated, during meet-ing times, as if they were working.The site of the premeetings was the engineeringand special office, sometimes called the drawing room, a room otherwise occupiedby Respondent's engineer-inspectors.Notes of actions taken at joint meetings were kept by Plant Superintendent Leach,from which notes summary "minutes" were prepared by company representatives.The minutes were placed by Lapolla on a reproducing stencil, which was then signedby Joseph Bailey, Respondent's vice president and general manager, and the incum-bent committee chairman.?The stencil was then processed by Lapolla, and a copyof the minutes was sent to each employee in the bargaining unit, at company expense.On September 11, 1962, Felix Tesner,8 an all-round machinist on the day turnof the machine shop, was elected committee member representing his voting groupas well as committee chairman.Shortly after his election, on two occasions, he was called into the office of VicePresident Bailey.Plant Superintendent Leach was also present.Generally speak-ing, the conversation concerned itself with the filing of grievances; specifically,Tesner said that employees were complaining about Respondent's supposed abuseof its right to transfer persons from their regular jobs for periods up to 30 days.The sole aspect of the conversation relevant herein was Bailey's admonition toTesner "not to go out and try to make grievances..There [is] a grievanceprocedure set up to handle grievances and [there is] no grievance . . . until anemployee [files] a grievance." 9Despite the admonition, the evidence establishes,and I find, Tesner vigorously conducted the affairs of his office thereafter.Late in December (1962), because of the sale of some machinery, Tesner wastransferred to the afternoon shift and demoted to the position of machine opera-tor.10Over his protest, this action was accepted as depriving him of his position onthe coinmittee.llIn January 1963 (prior to January 23), elections were held forhis successor as representative of his group.The nominating election and the gen-eral election were held on January 21 and 22, respectively.As usual, the notices andballots, and the time of the election officials and voters were famished by Respond-ent, without cost to the committee.During the period from January 23 through July 23, 1963, Respondent's involve-ment in the committee's affairs was limited to a number of instances.7Although no minutes of the meetings were kept by the committee, I assume and find,in the absence of evidence to the contrary, that the committee chairman, before signingthe stencil, could have it corrected to accord with the facts, where appropriate.8 Spelled T-i-s-n-e-r throughout the transcript, which is hereby corrected accordingly.eIn so finding, I credit Bailey. (Leach did not testify.) In essence, Tesner's testi-mony is not at variance, except with respect to his characterization of the extent to whichBailey told "me what my duties were as chairman of the Committee." (There was ir-relevant differences as to the dates and lengths of the conversations.)10There is some indication in this record, that at least one fellow committee member hadadvance knowledge of the move ; allegedly, he learned of it "through the grapevine" or, per-haps, the contemplated sale was discussed at a meeting between management and thecommittee.At any rate, a grievance concerning Tesner's transfer-demotion (based on acontract clause, not on discrimination) was thereafter unsuccessfully processed, and thereis no allegation of unfair labor practice in this respect.u Among the requirements for eligibility to serve as committeeman was that one becurrently employed in the voting group he represented. 116DECISIONSOF NATIONALLABOR RELATIONS BOARDThe election of a committee chairman to succeed Tesner was held on February 7,1963, on company time.The notice announcing the election, the list of eligiblevoters, the ballots (containing the names of incumbent committeemen), and thenotice announcing the winner were furnished by Respondent; and no one was dockedfor time lost either in officiating or voting.Meanwhile, early in February, the then existing working agreement between Re-spondent and the Shop Committee was the subject of renegotiation. 12On Feb-ruary 4, the committee held a lth hour premeeting to discuss its position on wages.Thereafter a joint meeting was held, at which new terms were agreed upon.13Thenew terms were thereupon submitted to Respondent's employees for ratification.These are the circumstances of the ratification.At the committee's request,Lapolla prepared the voting list, a notice of the vote, and the ballots.The choiceson the ballot: whether (1) to accept,the newly negotiated improvements, or (2) tocontinue working under existing conditions until September 1, 1963.Before thevote was actually taken, the committeemen, or some of them, realized that perhapsa third choice was necessary-for those who might be dissatisfied with both the newimprovements and waiting for September 1.Two of the committeemen-therewas no chairman at this time-spoke to Respondent Vice President Bailey, and it wasagreed that employees might demonstrate their dissatisfaction with either choice onthe ballot by casting a blank ballot.This "third alternative" was explained toemployees as ballots were distributed.A tally of the ballots revealed that thosevoting to accept the new terms exceeded, by three or four, the total of those whofavored one or the other of the remaining two choices.14The voting list, notices,ballots, and time of the voting officials and voters was furnished by Respondent atno cost to the Shop Committee.During the remainder of the period (January 23 to July 23, 1963), three jointmeetings were held,15 each preceded by a premeeting of the committee lasting from1 to 11/2 hours each.As in the past, the committee members were treated as work-ing during the periods of the meetings.InMay or June 1963, by agreement between Respondent and the committee,the time of the premeeting was regularized-it was set for the first Monday of eachmonth.16During the same period, bylaws were formulated by the committee. Spurred,apparently, by the lack of .formal rules governing the situation existing when Com-mittee Chairman Tesner was transferred out of his constituency, the committee, ator about April, decided to formalize its practices.Committeeman Paul Nims vol-unteered to do the research and drafting. In the course of his efforts, he spoketomany employees of Respondent.17He prepared a number of successive drafts,and the matter was discussed- by the committee in at least one, perhaps two, of itspremeetings held during this period.Finally, during this 6-month period, a seniority list was prepared by Lapolla andgiven to the committee.There remains the periods from July 23 to October 14, 1963, the date of the open-ing of this hearing.Late in July, the committee formally adopted the bylaws prepared by Nims. (Itis unnecessary to determine whether this took place at a premeeting or other meet-12That contract, executed as of December 1, 1960, was to be effective by its terms untilSeptember 1, 1963, with provisions for reopening economic issues on September1, 1961,and September 1, 1962. On or about September 1, 1962, it had been agreedbetween Re-spondent and the outgoing committee to postpone the discussion of new wages untilFebruary 1963;and it waspursuant to this agreement that the question was now beingrediscussed.13 In addition to a 3-percent general wage increase, certain other improvements wereagreed upon: e.g., jury pay, time off with pay in case of a death in family, and somespecial wage increases for certain jobs. It was also agreed that the term of the workingagreement be extended to September 1, 1964.14Respondent put the terms of the new contract into effect immediately.15OnMarch 5, May 13, and June 17."This does not necessarily mean that the committee thereafter met every month. Inpoint of fact, they did not.17 Among others, he spoke to Vice President Bailey, of whom he asked what past com-mittee chairman, if any, had changed jobs while in office. WEAN MANUFACTURING COMPANY117ings; it has been established,and I find,that all committee meetings were held oncompany timeor property.)Thereafter,finished copies were runoffby Nims' wife,who workedfor a sister-enterprise of Respondent.18Two orthree premeetings,followed by joint meetings,were held during this"third" period.As usual,committeemen were paid as if they were working.Earlyin September1963,the committeeheld its yearlyelections for committee-men and committee chairman.Respondent furnished supplies, services,and work-time as earlier described.C. Discussionand finalconclusionsI have gone into detail with respect to the relationship between Respondent andthe Shop Committee because, in agreement with Respondent, I do not believe that aper seapproach can be utilized in this area.The ultimate question, it seems to me,iswhether the extent of the "cooperation" accorded by an employer to the repre-sentative of his employees is so great as (1) to constitute interference with the em-ployees' right to be represented by this or any, other bargaining representative, or(2) unduly to affect the ability of the representative to deal, on behalf of the em-ployees, with an employer to which it is beholden. The answer to this question canbe found only by allusion to the entire picture.Before going further, however, I deem it appropriate to set forth a number offactors which arenotto be considered a part of the entire picture.First and fore-most, it is clear that no distinction should be made between an "affiliated" unionand a "nonaffiliated" union; each is entitled to the same cooperation from the em-ployer with whom it deals. Secondly, I recognize that, in the nature of things, alawfully recognized bargaining agent may be expected to enjoy certain benefits notavailable to "outsiders": for example, the use of bulletin boards or, as here, thesemiannual furnishing of seniority lists.Thirdly, I am aware that, by operation oflaw,19 an employer is not prohibited from paying employees for time spent in con-ferring with him; thus, I shall not rely, in formulating my conclusions herein, uponRespondent's payment of committee members for time spent injointmeetings eitheron grievances or in collective bargaining.Finally, in the absence of proof of un-lawful motivation, I do not adopt, nor do I rely on, the General Counsel'sconten-tion that where, as here, an employeris ina position to affect the composition ofthe committee with which he bargains by virtue of his power to terminate employ-ment, effect transfers, or institute training programs, he thereby engages in unlawfulinterference 20On the other hand, equally irrelevant, in my opinion, would be thefact of a harmonious relationship between employer and bargaining representative,as exemplified by the absence of strikes or lockouts or by the existence of favorableworking conditions; 21 nor should weight be given to the practices which may prevailin the geographical area.I find, on this record, that the Shop Committee, bargaining representative of Re-spondent's production and maintenance employees, having no financial resources ofitsown, has been accorded certain facilities by Respondent.Those facilities, overthe years (as typified by the pattern of conduct preceding the 10(b) period hereinand continuing into said period), have included and do include assistance in con-nection with the holding of internal committee elections-voting time for employees,officiating time for election officials, voting eligibility lists, and secretarial help andsupplies; a meeting place for internal committee meetings, with pay at regular em-ployment rates for participants; and, in connection with meetings between the com-mittee and management, the preparation and distribution to employees representedby the committee of the minutes of action taken at such meetings.IsAlthough it is stipulated that Respondent would be chargeable with acts of the sister-enterprise,I find no Respondent responsibility for Mrs.Nims' action.She duplicated thebylaws without the knowledge or consent of her employer.IU See proviso to Section 8(a) (2).x Holland Manufacturing Company,129 NLRB 77G,footnote 1;Federal Tool Corpora-tion,130 NLRB 210, footnote 2.22 I here reaffirm a ruling, made at the hearing, rejecting an offer with respect to wagesbeing paid by Respondent. SeeSeafarers International Union of North America, GreatLakes District, AFL-CIO,138 NLRB 1142,affirming Trial Examiner's conclusion foundat page 1151. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDClearly, this contribution of support violates the proscription contained in Sec-tion 8(a)(2).22The natural tendency of such support, I find, would be to inhibitemployees in their choice of bargaining representative and to restrict the committee,to the extent that its continued existence depends on the continuation of such sup-port, in arm's-length dealings with Respondent.Lending weight to this finding arethe facts that Vice President Bailey had no compunctions about giving advice to acommittee chairman concerning the extent of the latter's activities in policing thecontract, and the committee's readiness to consult with Bailey about the manner ofthe action to be taken by the employees in passing on decisions made in collectivebargaining.In effect, Respondent, in an effort to minimize the extent of its "cooperation,"urges that permitting the holding of premeetings (at company expense) served toshorten joint meetings, for the former served to fix the agenda for and, perhaps,eliminate the need for the latter.But the fact remains that the content of the pre-meeting was essentially internal in nature: Committee members were polled as toquestions that concerned them, topics were screened, and committee positions weretaken.Moreover, matters such as the bylaws of the committee were considered atthese meetings. I must reject this contention of Respondent.As earlier indicated, Respondent, in addition to denying ,the factual allegations ofthe complaint, defends further on the ground that the benefits Respondent bestowedon the Shop Committee were minimal in value and, in fact, constituted no morethan that cooperation between employer and bargaining representative which ispermitted and encouraged by the Act.He has submitted evidence, testimonialand documentary, tending to show that the cost to Respondent of favors renderedthe Shop Committee between January 23 and July 23, 1963, was $134.29; and (takinginto consideration that part of the activities in question during that 6-month perioddo not occur every 6 months) he computes that theyearlycost per employee doesnot exceed 95 cents.Assuming, without finding,23 that Respondent's figures are valid and his com-putations correct, the short answer to this defense is that the term "minimal" is arelative one.To apply it to a figure which, 4as here, constitutes100 percentof thefiscal needs of the bargaining representative makes a nullity of the term.24 I findthat the amount being spent was the sole financial breath of the Shop Committee'slife; as such, its natural and reasonable tendency would be to render it dependentupon Respondent in its operations.In sum, viewing the record as a whole and in the basis of what I am convincedis a fair preponderance of credible evidence, I conclude and find that Respondenthas contributed such financial and other support to the Shop Committee as to con-stitute interference with its employees' right of self-organization and as to affectunduly the ability of the Shop Committee to act as the employees' bargaining agent;and that, by contributing such financial aid and support, Respondent has not onlyinterfered with, restrained, or coerced employees in the exercise of rights guaran-teed them in Section 7 of the Act, but also has interfered with the administration ofthe Shop Committee in violation of Section 8(a)(1) and (2) of the Act.IV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it be ordered to cease and desist therefrom nand to take certainaffirmative action in order to effectuate the policies of the Act.22Jamestown Machine and Manufacturing Company,127 NLRB 172;Holland Manu-facturing Company, supra,enfd. 292 F. 2d 840 (C.A. 9) ;Steel Industries, Incorporated,138 NLRB 1235;Edmont, Inc.,139 NLRB 1528.22 In view of my ultimate finding, I deem it unnecessary to enter into an extended dis-cussion of the accuracy and the completeness of the-figures.But I do note that Respond-ent's figures are based on a period ending July 23, whereas, as above found, the periodunder scrutiny does not end on that date ; that, although they purport to cover the costsof the "ratification" election held on February 4, they do not cover the costs of lost timeof voting officials or voters ; that they do not include any of the costs of the election forcommittee chairman held on February 7 ; that, in covering premeetings, they considerthe wages of the afternoon shift committee members atstraight timerather than over-time;and that they do not include the cost of preparing and distributing minutes ofjoint meetings.24Cf.Fender Electric Instrument Company, Inc.,133 NLRB 676,in which the assistanceconsisted of paying seven committee members for two meetings consuming a total of2 hours ; but cf.Signal Oil and Gas Company,131 NLRB 1427. WEAN MANUFACTURING COMPANY'119Having found that Respondent has violated Section 8(a)( 1)' and(2) by contribut-ing financial and other support to the Shop Committee,I shall recommend that itcease and desist from so contributing,that it withdraw and withhold recognitionfrom the Shop Committee as representative of its employees unless and until thatorganization shall have been certified by the Board as the exclusive representativeof Respondent's employees,25,and that it cease giving effect to the working agreementwith the Shop Committee executed during the 6 months immediately preceding thefiling of the instant charge.26As the unfairlaborpractices committed by Respondent are of a character strik-ing at the roots of employees'rights safeguarded by the Act,itwill also be recom-mended that Respondent cease and desist from infringing in any manner upon therights guaranteed in Section7 of .the Act.Upon the foregoing factual findings and conclusions,I come to .the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Sec-tion2(6) and (7) of the Act.2.The Steelworkers and the Shop Committee are labor organizations within themeaning of Section 2 (5) of the Act.3.By contributing financial and other support to the Shop Committee, Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (1) and (2) of the Act.4.The aforesaid unfair labor practices are unfair, labor practices within the mean-ing of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, upon theentire record in the case, and pursuant to Section 10(c) of the Act, I hereby recom-mend that the Respondent, Wean Manufacturing Company, of Warren, Ohio, itsofficers, agents, successors, and assigns, shall:1.Cease nand desist from:(a)Contributing financial or other support to the Shop Committee or any otherlabor organization of its employees.(b)Recognizing the Shop Committee, or any successor thereto, as the representa-tive of its employees for the purpose of bargaining collectively concerning conditionsof employment, unless and until said labor organization shall have been certifiedby the Board as the exclusive representative of such employees.(c)Enforcing or maintaining its working agreement with the above labor or-ganization entered into on or about February 4, 1962, or any modifications, exten-sions, supplements, or renewals thereof, unless and until said labor organizationshall have been certified by the Board as the exclusive representative of such em-ployees;Provided,That nothing herein shall be construed as requiring Respondentto vary wages, hours, seniority, or other substantive features of its employees'working conditions which may have been established pursuant to the above workingagreement.(d) In any like or related manner interfering with, restraining, or coercing theiremployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist any labor organization, to bargain collectively through rep-resentatives of their own choosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, and to refrain from anyand all such activities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of employ-ment, as authorized in Section 8(a) (3) of the Act.2Thus, I reject the Steelworkers'contention-not shared by the General Counsel-thatthe Shop Committee bedisestablished.The formation of the committee long antedatedthe institution of this proceeding,and the credible evidence does not support a finding ofdomination.SeeSeafarers International Union,Great Lakes District,AFL-CIO,supra;cf.Lee-Rowan Manufacturing Company,129 NLRB 980,andPrince Macaroni Manufac-turing Co.,138 NLRB 979.20 Nothing in this recommendation shall be construed to require Respondent to varywages, hours,seniority, or other substantive features of its employees'working condi-tions which may have been established pursuant to said working agreement. 120DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which I find will effectuate the purposesof the Act:(a)Withdraw and withhold recognition from the Shop Committee,or any suc-cessor thereto,as the exclusive bargaining representative of its employees,unlessand until said labor organization shall have been certified by the Board as the ex-clusive representative of such employees.(b) Post at its plant at Warren,Ohio,copies of the attached notice marked"Appendix."27Copies of such notice,to be furnished by the Regional Director forthe Eighth Region, shall,after being duly signed by an authorized representativeof Respondent,be posted immediately upon receipt thereof, and be maintained byit for a period of 60 consecutive days thereafter,in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that such notices are not altered,defaced, orcovered by any other material.(c)Notify the Regional Director for the Eighth Region,in writing,within 20days from the receipt of this Decision,what steps the Respondent has taken tocomply herewith.28If this Recommended Order is adopted by the Board,the words"a Decision andOrder" shall be substituted for "the Recommended Order of a Trial Examiner" in thenotice.If the Board'sOrder is enforced by the United States Court of Appeals,the noticewill be further amended by the substitution of the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order"for the words"a Decision and Order "28 If this Recommended Order is adopted by the Board this provision shall be modifiedto read:"Notify the Regional Director for the Eighth Region, in writing,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order-of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelationsAct, wehereby notify our employees that:WE WILL NOTcontribute financial or other support to the Shop Committeeor any other labor organization of our employees.-WE WILL NOTrecognize the Shop Committee,or any successor,as repre-sentative of our employees unless and until that labor organization has beencertified by the Board as the exclusive representative of our employees.WE WILL NOTenforce or maintain the working agreement entered into withthe Shop Committeeon or about February4, 1963(or any modification, ex-tension, supplement,or renewal thereof),unless and until the Shop Committeehas been certified by the Board as the exclusive representative of our employees.WE WILL NOT in any like or related manner interfere with, restrain,or coerceour employees in the exercise of their rights to organize;to form,join, or assista labor organization;to bargain collectively through a bargaining agent chosenby themselves;to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection;or to refrain from any suchactivities- (except to the extent that the right to refrain is limited by the lawfulenforcement of a lawful union-security requirement).WE WILL withdraw and withhold recognition from the Shop Committee, orany successor,as the representative of our employees unless and until thatlabor organization has been certified by the Board as the exclusive representativeof our employees.WEAN MANUFACTURINGCOMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the- date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate,directlywith the Board'sRegionalOffice, 720Bulkley Building, 1501 Euclid Avenue,Cleveland,Ohio,TelephoneNo.Main1-4465, if they have any question concerning this notice or compliance with itsprovisions.